Citation Nr: 0016473	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  99-04 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
first-degree atrioventricular block.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of eye burns.

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for a hip disability.

5.  Entitlement to service connection for bilateral arm and 
wrist disabilities.

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to service connection for a dental 
disability, claimed as pulled upper teeth.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from October 1955 to 
December 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO).  In October 
1999, the veteran testified at a Board hearing via 
videoconference.  

It is noted that the issues on appeal originally included 
entitlement to service connection for residuals of a right 
thumb laceration.  At his October 1999 hearing, however, the 
veteran withdrew his appeal of that issue.  Accordingly, the 
Board finds that the issue of service connection for 
residuals of a right thumb laceration is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (1999).  Thus, the issues 
now before the Board are as set forth on the cover page of 
this decision.

At his October 1999 hearing, the veteran testified that he 
believed that his hypertension was a manifestation of his 
service-connected heart block.  The Board notes that service 
connection for hypertension was previously denied by a rating 
decision dated in March 1978.  The matter of submitting new 
and material evidence to reopen a claim for service 
connection for hypertension by the veteran is referred to the 
RO for any appropriate action.  


FINDINGS OF FACT

1.  The veteran's first degree atrioventricular block is 
asymptomatic and does not require the use of any medication 
for treatment.

2.  By March 1978 rating decision, the RO denied service 
connection for residuals of eye burns; no appeal was 
initiated within one year following notice to the veteran in 
April 1978.

3.  Evidence received since the last final March 1978 rating 
decision is either cumulative or does not bear upon the 
specific matter under consideration, and thus does not 
provide a new factual basis on which to reopen the veteran's 
claim of service connection for residuals of eye burns.

4.  Refractive error is not is not a disease or disability 
for VA compensation benefit purposes and there is no 
competent medical evidence of any service related ocular 
disease, injury or trauma responsible for any decreased 
visual acuity.

5.  The record contains no competent medical evidence of a 
current hip, arm, wrist or skin disability which is related 
to the veteran's period of service, any incident therein, any 
service-connected disability, or any reported continuous 
symptomatology.

6.  The record contains no competent medical evidence that 
the veteran has a service-connected compensable dental 
condition.

7.  There is no indication that he sought service connection 
for a dental condition in a timely manner after separation 
from service.

8.  The record contains no evidence that the veteran 
currently suffers from a dental condition due to in-service 
combat wounds or other service trauma, that he was a prisoner 
of war during service, that he has an adjudicated service-
connected compensable dental disability or a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, or that he is a Chapter 31 
vocational rehabilitation trainee.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
first-degree atrioventricular block have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7015 (1997) (effective prior to January 12, 
1998) and 38 C.F.R. § 4.104, Diagnostic Code 7015 (1999) 
(effective from January 12, 1998).

2.  The March 1978 rating decision denying service connection 
for residuals of eye burns is final.  38 U.S.C.A. § 7105 
(West 1991) (formerly 38 U.S.C.A. § 4005(c) (1976)); 38 
C.F.R. § 20.1103 (1999) (formerly 38 C.F.R. § 19.153 (1977)).

3.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for 
residuals of eye burns.  38 U.S.C.A. §§ 5108 (West 1991); 38 
C.F.R. § 3.156 (1999).

4.  The veteran's claims of service connection for a 
defective vision, a hip disability, a bilateral arm or wrist 
disability, a skin disability, and a dental disability are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in June 1956, 
he sought treatment for left wrist pain, which he indicated 
had been present for the past month.  X-ray examination of 
the left wrist showed no evidence of fracture or dislocation.  
In February 1957, he again complained of pain in the left 
wrist, which he reported had been present on and off for the 
past three months.  X-ray examination of the left wrist in 
February 1957 again failed to disclose any evidence of bony 
disease or injury.  In April 1957, his left wrist was casted 
for ten days after he reported continued pain.  

In July 1957, the veteran sustained a fracture of the neck of 
the right fifth metacarpal after a car door was slammed on 
his right hand.  He was placed in a cast for approximately 
one month.  

At a December 1957 military reenlistment medical examination, 
clinical evaluation of the veteran's heart, eyes, upper 
extremities, musculoskeletal system, and skin was normal.  It 
was noted that he had broken his left arm in 1946, prior to 
his military service, and that he wore glasses for defective 
vision.  

In July 1958, the veteran again complained of an aching left 
wrist.  X-ray examination was essentially negative.  In 
August 1958, he was hospitalized for treatment of infectious 
mononucleosis.  A first-degree atrioventricular block was 
also diagnosed, secondary to the mononucleosis infection.  

In March 1960, the veteran complained of recurrent floating 
left chest pain for the past two years.  He indicated that he 
had been having similar pains, albeit less severe, since the 
age of eighteen.  A chest X-ray and electrocardiogram (EKG) 
were negative.  The impression was myositis versus pleurisy; 
no cardiac disease.

At his December 1960 military separation medical examination, 
it was noted that the veteran had worn glasses since 1955 for 
defective distant vision.  Visual acuity for distant vision 
was 20/100 on the right and 20/70 on the left, correctable to 
20/20, bilaterally.  It was also noted that the veteran had 
developed a first-degree atrioventricular block, secondary to 
infectious mononucleosis in 1958, but that repeated 
evaluations showed no evidence of heart disease or other 
cardiac abnormalities.  A chest X-ray was also normal.  
Clinical evaluation of the veteran's heart, eyes, upper 
extremities, musculoskeletal system, and skin was normal.  

In November 1977, the veteran filed a claim of service 
connection for atrioventricular block and residuals of eye 
burns.  His application is silent for complaints pertaining 
to defective vision, a hip disability, a bilateral arm or 
wrist disability, a skin disability, or a dental disability.

In connection with his claim, he was afforded a VA medical 
examination in March 1978 at which he reported that he had 
burned his eyes just prior to his discharge.  He indicated 
that his injuries were not noted in his service medical 
records, as it was classified information.  Examination of 
his eyes revealed no abnormalities, but for a refractive 
error.  No residuals of any in-service eye burns could be 
found.  Physical examination of the veteran's skin and 
musculoskeletal system was normal, with no indication of a 
hip disability, a bilateral arm or wrist disability, or a 
skin disability.  The diagnoses included history of first 
degree atrioventricular block, not found at present, and 
hypertension.  

By March 1978 rating decision, the RO granted service 
connection for residuals of an atrioventricular block and 
assigned an initial zero percent rating.  Service connection 
for residuals of eye burns and hypertension was denied.  
Although he was notified of this decision and his procedural 
and appellate rights by April 1978 letter sent to his address 
of record, the veteran did not appeal the decision; thus, it 
is final.

In March 1998, the veteran submitted claims of service 
connection for residuals of eye burns, defective vision, a 
hip disability, bilateral arm disabilities, a skin 
disability, and "pulled upper teeth."  On his application, 
he indicated that he had received no professional medical 
treatment for these disabilities since his separation from 
service.  He also requested an increased rating for his 
service-connected heart block.

In support of his claim, the veteran submitted the results of 
January 1998 graded exercise tests.  The summary of these 
tests showed that they had to be discontinued due to the fact 
that the veteran's blood pressure elevated to 242/110.  Prior 
to that time, the veteran exercised to a workload of 10.1 
metabolic equivalent units (METs), with no chest pain or 
ischemic EKG changes.  

Also submitted by the veteran were copies of his service 
medical records, a September 1997 prescription for 
eyeglasses, and a March 1998 VA outpatient treatment record 
showing that he was seen in the eye clinic for a new 
prescription.  At that time, it was noted that it was the 
veteran's first visit there.  On examination, he reported 
that he had burned his eyes twice in service, once during a 
welding accident and once during a forest fire.  The 
diagnoses were hyperopic astigmatism and presbyopia.  

In April 1998, the veteran was afforded a VA medical 
examination.  The examiner reviewed the veteran's medical 
records and noted the in-service history of mononucleosis and 
secondary first degree heart block, with subsequent in-
service evaluations being negative for heart disease.  The 
examiner also noted the results of the March 1978 VA medical 
examination showing hypertension, but no residuals of a heart 
block.  The examiner reviewed the veteran's recent VA 
outpatient treatment records, including evaluations at the 
Bonham and Dallas VA Medical Centers showing that a stress 
test was terminated due to marked elevation of blood 
pressure.  It was noted that the veteran had sought treatment 
there for dizziness and atypical chest pain, was diagnosed 
with hypertension, and prescribed Lisinopril.  With respect 
to current complaints, the veteran reported exertional 
dyspnea, but the examiner noted that the veteran was quite 
obese and there was no history of angina or syncopal 
episodes.  In addition, the examiner noted that the veteran 
did not appear short of breath during the examination.  The 
examiner concluded that another exercise stress test was not 
indicated, given that one had recently been attempted.  The 
diagnoses were moderately severe essential hypertension and 
history of first-degree atrioventricular block.  The examiner 
concluded that veteran had fully recovered from the in-
service episode of first degree atrioventricular block and 
that there was no current evidence of significant residuals.  
He stated that the veteran's hypertension was his primary 
problem and that it was not related to his military service 
or his service-connected atrioventricular block.

In October 1999, the veteran testified at a Board hearing via 
videoconference.  At his hearing, he indicated that in 
December 1997 or January 1998, he took a treadmill stress 
test during which he developed shortness of breath, his blood 
pressure become severely elevated, and the test was stopped.  
He indicated that he was diagnosed with hypertension and was 
given anti-hypertensive medication.  The veteran testified 
that he felt that his hypertension was a manifestation of his 
service-connected heart block.  In addition, the veteran 
stated that he had fatigue and shortness of breath as a 
result of his heart block.  

Regarding his defective vision, the veteran argued that 
service connection was warranted as he had not worn glasses 
prior to his entrance into military service; rather, he 
indicated that he was first told he needed them shortly after 
his entrance into service.  The veteran testified that his 
visual acuity had decreased over the years.  He also 
indicated that he had burned his eyes on two occasions in 
service, once in 1957 or 1958, and once in 1960.  He stated 
that he was hospitalized on both occasions and felt that his 
decreased visual acuity was due to these episodes.  

With respect to his claim of service connection for a 
bilateral arm condition, the veteran clarified that he was 
seeking service connection for his wrists.  He explained that 
he had injured both wrists in service and that he had been 
placed in plaster casts as a result.  The veteran indicated 
that he had had no injury or other trouble with his wrists 
since service, other than experiencing pain and tingling when 
he lifted anything heavy.  

Regarding his claim of service connection for a skin 
condition, the veteran indicated that he currently had a 
discoloration and loss of pigmentation over 90 percent of his 
body and he felt that his condition was caused by his 
exposure to aircraft paint and other chemicals in service.  
The veteran acknowledged that his condition had not developed 
for many years after service and that a physician had advised 
him that his condition was hereditary; however, the veteran 
felt that his condition was due to chemicals in service as 
none of his other family members had ever had a skin 
condition.  

Regarding his claim of service connection for a hip 
disability, the veteran indicated that he had fallen on a 
piece of asphalt in service and had bruised his hip.  He 
stated that his condition had more or less resolved until 
last year when he began to experience severe pain.  He 
indicated that he had recently been diagnosed with an injured 
sacroiliac nerve and felt that his current condition was 
related to fall in service.  

II.  Increased rating for first degree atrioventricular block

Initially, the Board finds that the veteran's claim for an 
increased rating for first-degree atrioventricular block is 
well-grounded within the meaning of 38 U.S.C.A. 5107.  
Therefore, VA has a duty to assist in the development of 
facts pertinent to the claim.  38 U.S.C.A. 5107(a).  
Consistent with such duty, the veteran was afforded a VA 
medical examination in April 1998.  The Board finds that the 
examination report is sufficiently detailed and adequately 
addresses the specific criteria set forth in the Rating 
Schedule.  Massey v. Brown, 7 Vet. App. 204 (1994).  
Moreover, neither the veteran nor his representative has 
identified any additional outstanding evidence which may 
support his claim.  In view of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to his claims 
is required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's disability has been rated by the RO pursuant to 
the provisions set forth at 38 C.F.R. 4.104, Diagnostic Code 
7015.  The Board notes that during the pendency of the 
veteran's appeal, VA promulgated new regulations amending the 
rating criteria for evaluating atrioventricular block, 
effective January 1998.  See 62 Fed. Reg. 65,207 (1997) 
(codified in pertinent part at 38 C.F.R. § 4.104, Diagnostic 
Code 7015 (1999).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
U.S. Court of Appeals for Veterans Claims (Court) held that, 
when there has been a change in an applicable statute or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation most favorable to the claimant, unless 
Congress has expressly provided otherwise or has authorized 
VA to provide otherwise and VA has done so.  

VA General Counsel has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VA O.G.C. Prec. Op. No. 11-97; 62 Fed. Reg. 37953 (1997).  
According to this opinion, when there is a pertinent change 
in a regulation while a claim is on appeal, the Board must 
take two sequential steps.  First, it must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  See also VA 
O.G.C. Prec. Op. No. 3-2000; 65 Fed. Reg.  34531-34533 
(2000).

In view of the foregoing, the Board must consider the 
veteran's claim for an increased rating for first-degree 
heart block under both sets of criteria to determine if one 
is more favorable to him.

Under the old criteria, a noncompensable rating was assigned 
where the block was incomplete; asymptomatic, without syncope 
or need for medicinal control after more than one year.  A 10 
percent rating was assigned when the block was incomplete; 
without syncope but occasionally symptomatic.  Diagnostic 
Code 7015. 38 C.F.R. § 4.104 (1997).  

In this case, the record contains no competent medical 
evidence that the veteran's heart block is currently 
symptomatic.  In fact, on most recent VA medical examination 
in March 1998, the examiner concluded that the veteran had 
fully recovered from his in-service heart block.  The Board 
has considered the veteran's contentions that he is taking 
medication for his heart block condition, but notes that the 
VA examiner indicated in March 1998 that the veteran's 
medication (Lisinopril) was for the treatment of nonservice-
connected hypertension, not a heart block.  In that regard, 
the examiner also attributed the veteran's complaints of 
dizziness, shortness of breath, etc., to nonservice-connected 
causes, including hypertension and obesity.  Thus, these 
symptoms may not be considered in rating the veteran's 
service-connected heart block.   See 38 C.F.R. § 4.14 (1999) 
(the use of manifestations not resulting from service-
connected injury in establishing the service-connected 
evaluation is to be avoided).  Accordingly, the Board finds 
that there is no basis for a compensable rating for veteran's 
heart block under the prior criteria, as the competent 
medical evidence indicates that it is currently asymptomatic.

The revised rating criteria provide for a 10 percent rating 
under Diagnostic Code 7015 for atrioventricular block where 
there is a workload of greater than 7 METs but not greater 
than 10 METs that results in dyspnea, fatigue, angina, 
dizziness or syncope, or; continuous medication or the 
requirement for a pacemaker.  38 C.F.R. § 4.104 (1999).  The 
new regulations do not provide for a noncompensable rating.  
However, where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).

Again, in this case, the evidence does not show that the 
veteran suffers from the required symptoms, or that he 
requires the use of medication or a pacemaker in the 
treatment of his heart block.  While the veteran has 
described symptoms of dyspnea, fatigue and dizziness, and 
although a stress test was halted to elevated blood pressure, 
these symptoms have been associated with nonservice-connected 
conditions such as hypertension and obesity.  Again, his 
service-connected heart block has been determined to be 
asymptomatic.  Accordingly, there is no basis to award a 
compensable rating under the new criteria.

In reaching its decision, the Board has considered whether 
the issue of extraschedular entitlement under 38 C.F.R. § 
3.321(b)(1) (1998) is raised by the record.  The criteria set 
forth at 38 C.F.R. § 3.321(b)(1) apply when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
However, based on the veteran's statements and the medical 
evidence cited above, the Board finds that the issue of 
entitlement under 38 C.F.R. § 3.321(b)(1) is not raised by 
the record.  In light of the recent evaluations, which the 
Board finds to be highly probative, there is no evidence 
which the Board may consider as credible and of significant 
probative weight to indicate that the service related 
disability impairs earning capacity by, for example, 
requiring frequent hospitalizations or because medication 
required for that disability interferes with employment.  

III.  Application to reopen claim of service connection for 
residuals of eye burns

As set forth above, by March 1978 rating decision, the RO 
denied service connection for residuals of eye burns.  
Although the veteran was notified of this decision and his 
procedural and appellate rights by April 1978 letter, he did 
not timely appeal the decision.  Thus, it is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Here, the Board notes that at his October 1999 hearing, the 
veteran indicated that he never received the April 1978 
letter notifying him of the RO's decision.  The Board has 
considered his assertions, but notes that the record shows no 
indication that the April 1978 notification letter was 
addressed incorrectly or was otherwise returned by postal 
authorities as undeliverable.  

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).  In this regard, the Court has held that the 
statements of a claimant, standing alone, are not sufficient 
to rebut the presumption of regularity in RO operations.  YT 
v. Brown, 9 Vet. App. 195 (1996); Mason v. Brown, 8 Vet. App. 
44 (1995).  Therefore, absent any evidence other than the 
veteran's bare assertions, the Board must presume that the 
veteran received notification of the March 1978 rating 
decision.  

The veteran now seeks to reopen his claim of service 
connection for residuals of eye burns.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

The Court has held that there is a three-step analysis which 
must be performed when a claimant seeks to reopen a 
previously denied claim.  Winters v. West, 
12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Id.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in March 1978.

As set forth above, this additional evidence includes the 
October 1999 hearing testimony, the April 1998 VA medical 
examination report, a September 1997 prescription for 
eyeglasses, as well as January 1998 VA outpatient treatment 
records.  However, the medical records are entirely negative 
for clinical reference to in-service eye burns or residuals 
attributed thereto.  Thus, as this evidence is not pertinent 
to the specific matter under consideration, namely whether 
any current eye disability is due to in-service eye burns, it 
is not new and material evidence.

With respect to the March 1998 VA outpatient treatment 
record, as well as the written statements and hearing 
testimony of the veteran to the effect that he currently 
experiences symptoms such as decreased visual acuity 
secondary to eye burns in service, the Board finds such 
statements are cumulative, redundant and reiterative of other 
statements previously considered by the RO at the time of the 
March 1978 rating decision.  Simply put, the current 
assertions contain essentially the same assertions as those 
considered by the RO in its prior decision.

Moreover, the Board notes that as the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

In view of the foregoing, the Board concludes that the 
additional evidence submitted since the March 1978 rating 
decision is not new and material and does not warrant a 
reopening of the veteran's claim of service connection for 
residuals of eye burns.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  Accordingly, the March 1978 rating decision denying 
service connection for residuals of eye burns remains final 
and this appeal must be denied.

In reaching this decision, the Board notes that the veteran 
has not specifically identified any evidence, nor is VA on 
notice of any evidence, which may prove to be new and 
material for the purposes of reopening the claim of service 
connection for residuals of eye burns.  Graves v. Brown, 8 
Vet. App. 522, 525 (1996).  


IV.  Service connection claims

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  In this case, however, the veteran has not 
contended that any of his claimed disabilities were incurred 
in combat service.  Thus, this provision is not for 
application.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  Hensley v. West, No. 99-7029 (Fed. Cir. May 
12, 2000); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps, 126 F.3d at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

Defective vision

The veteran essentially contends that service connection is 
warranted for defective vision because he was initially 
determined to need glasses in service.  The Board can readily 
understand the veteran's reasoning as to this claim.  
However, the controlling regulation specifically provides 
that refractive error of the eye is not a disease or injury 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c) (1999).  Thus, even if the veteran was first found 
to have a refractive error in service, there is a legal bar 
to the grant of service connection for refractive error of 
the eye.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In addition, the Board notes that the veteran has not 
submitted, and the record does not otherwise contain, any 
medical evidence showing that he has decreased visual acuity 
due to any disorder for which compensation benefits are 
provided that is related to his active military service.  The 
veteran himself as a lay party does not possess the medical 
expertise to determine the etiology of his various medical 
symptoms or their relationship to service, and his claims of 
medical causation are of no probative value.  Espiritu, 2 
Vet. App. at 494.  

Here, the Board notes that at his October 1999 hearing, the 
veteran indicated that eye doctors told him that his claimed 
in-service eye burns "could be" related to his current 
decreased visual acuity, but that "[t]hey didn't really 
know" and that "they didn't say it was or it wasn't."  The 
veteran's testimony is obviously ambiguous on this point.  In 
any event, the Court has held that a lay statement of what a 
doctor said is not sufficient to satisfy the medical evidence 
of causation requirement to find a claim well grounded.  
Warren v. Brown, 6 Vet. App. 4 (1993).  Therefore, the Board 
finds that service connection for defective vision is not 
warranted.

Since a well-grounded claim has not been submitted, VA is not 
obligated by statute to assist the veteran in the development 
of facts pertinent to this claim.  38 U.S.C.A. 5107(a).  
Nonetheless, VA has an obligation to notify a veteran under 
section 5103(a) when the circumstances of the case put the 
Department on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the claim 
"plausible" and that such evidence had not been submitted 
with the application.  McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997) (per curiam).  

In the instant case, the veteran has not identified any 
available evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Although he was 
given an opportunity to do so, the current record does not 
reflect that the veteran specifically identified the names 
and addresses of the physicians whom he believes may have 
made statements supporting his claim.  To the extent the 
veteran believes that a VA provider made such statements, the 
actual clinical record of VA eye treatment does not support 
this assertion.  Thus, the Board finds that any duty to the 
veteran under 38 U.S.C.A. 5103(a) has been satisfied.  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).

A hip disability

The veteran claims that service connection for a hip 
disability is warranted because he has a current hip 
disability (injured sacroiliac nerve) which had its inception 
in service as a result of an incident in which he fell on 
some asphalt and bruised his hip.  

As set forth above, in order for a claim to be well grounded, 
three elements must be satisfied.  There must be medical or 
lay evidence of in-service occurrence of a disease or injury, 
competent medical evidence of a diagnosis of a current 
disability, and medical evidence of a nexus between an in-
service disease or injury and the current disability.  Epps, 
126 F.3d at 1468.  

First, the Board notes that the veteran's service medical 
records are entirely negative for complaints or abnormalities 
pertaining to the hip, including a bruise following a fall.  
Nonetheless, the Court has held that a veteran is competent 
to relate a sequence of events that resulted in "physically 
observable injury."  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994); see also Falzone v. Brown, 8 Vet. App. 398 
(1995).  Thus, the Board will presume that the veteran's 
reports of an in-service hip bruise are true, for the limited 
purpose of determining whether the claim is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).  As such, there is 
sufficient lay evidence of an in-service hip injury for 
purposes of determining whether the claim is well grounded.

With respect to the next element necessary to establish a 
well grounded claim, namely, competent medical evidence of a 
current disability, the Board observes that the post-service 
medical evidence is entirely negative for diagnoses of a 
current hip disability.  The Board acknowledges that at his 
October 1999 hearing, the veteran reported that he was 
recently diagnosed with an injured sacroiliac nerve.  Again, 
however, the veteran's statements relating what a medical 
professional told him "filtered as [they are] through a 
layman's sensibilities . . . [are] simply too attenuated and 
inherently unreliable to constitute 'medical' evidence' to 
establish a well-grounded claim."  Warren v. Brown, 6 Vet 
App 4 (1993).  Thus, such assertions are insufficient to 
constitute competent medical evidence of a current 
disability.  

Finally, even assuming arguendo that the record contained 
sufficient evidence of an in-service occurrence of a hip 
injury and competent medical evidence of a current hip 
disability, the Board notes that the record still lacks the 
final element necessary for a well-grounded claim, namely, 
competent medical evidence of a link between a current hip 
disability and military service, any incident therein, any 
reported continuous symptomatology, or any service-connected 
disability.

The Board acknowledges that the veteran himself has provided 
an opinion that he has a current hip disability which is 
related to his military service.  However, lay persons are 
not considered competent to offer medical opinions regarding 
causation and therefore the veteran's statements are 
insufficient to establish a well-grounded claim.  Espiritu, 2 
Vet. App. at 494.  

Since a well-grounded claim has not been submitted, VA is not 
obligated by statute to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  
Moreover, the Board finds that the veteran has identified no 
other specific medical evidence which, if obtained, could 
render his claim well grounded.  Beausoleil v. Brown, 8 Vet. 
App. 458 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
While the veteran has indicated that he was recently 
diagnosed with a hip disability, there is no indication that 
these records, if available, would render his claim well 
grounded.  In particular, although these records might show a 
current hip disability, there is no indication that they 
would establish that the current hip disability is related to 
the veteran's military service.  Therefore, the Board 
concludes that the additional records are not significant to 
the instant claim and that a remand to obtain them would be 
counterproductive and unnecessarily delay a final 
adjudication on this issue.  


Bilateral arm and wrist disabilities

The veteran claims that service connection is warranted for 
bilateral arm and wrist disabilities because he was treated 
with plaster casts on both his arms in service.  He indicates 
that he currently experiences pain and tingling in his wrists 
with heavy lifting and that such symptoms are due to his 
military service.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
veteran has not met the first element required for the claim 
of service connection for bilateral arm and wrist 
disabilities because he has presented no competent medical 
evidence of a current disability of either arm or wrist.

While he has reported pain in the wrists with heavy lifting, 
the Court has held that a veteran's statements as to 
subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

While the veteran himself has speculated and theorized that 
he has current bilateral arm and/or wrist disabilities which 
had their inception during military service, such opinion is 
clearly a matter for an individual with medical knowledge and 
expertise.  As he is a lay person, the veteran is not 
competent to provide evidence on this matter to render his 
claim well grounded.  Espiritu, 2 Vet. App. at 494.

The Board has also considered the veteran's claim that he has 
experienced continuous symptoms since his active service, 
namely, pain and tingling in the wrists with heavy lifting.  
The Court has held that, a claim based on chronicity may be 
well-grounded if (1) the chronic condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter, and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  In this case, the Board 
acknowledges that the veteran was treated for left wrist pain 
and a fracture of the neck of the right fifth metacarpal in 
service.  However, at his March 1960 military separation 
medical examination, no pertinent abnormalities were 
identified and no further abnormality of the wrists or arms 
has ever been diagnosed by a competent medical professional.  
Therefore, even accepting the veteran's statements of 
continuous symptoms, medical expertise is still required 
relating a current disability to the reported continuous 
symptoms.  Because the record is devoid of any such evidence, 
the Board concludes that the veteran has not submitted 
evidence sufficient to well ground his claim.

Lacking competent medical evidence of a current bilateral arm 
or wrist disability, or of a link between a current condition 
or symptoms and his military service, any incident therein, 
or any reported continuous symptomatology, the Board must 
conclude that the veteran's claim of service connection for 
bilateral arm and wrist disabilities is not well grounded.  
38 U.S.C.A. § 5107(a).

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  In addition, because the veteran has not identified 
any available evidence that has not been submitted or 
obtained, which would support a well-grounded claim of 
service connection for bilateral arm and wrist disabilities, 
the Board finds that VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).

A skin disability

The veteran argues that he developed a skin condition many 
years after service as a result of exposure to aircraft paint 
and other chemicals in service.  As set forth above, his 
service medical records, as well as the post-service 
treatment records, show no current diagnoses of any current 
skin disability, much less one which is of service origin.  

The Board concedes that the veteran is competent to provide 
lay evidence as to observable manifestations of a disease or 
injury, such as a skin disorder.  See Falzone v. Brown, 8 
Vet. App. 398, 403 (1995).  However, where, as here, the 
determinative issue involves either medical diagnosis or 
medical etiology, competent medical evidence is required to 
well ground the claim.  That element is missing in this case.  
The only evidence of record of a current skin disability 
which is related to service is the veteran's lay opinion.  
Again, his lay opinion is inadequate to satisfy the statutory 
requirement of section 5107, and to well ground the claim for 
direct service connection.  Espiritu, 2 Vet. App. at 494.

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  In addition, because the veteran has not identified 
any available evidence that has not been submitted or 
obtained, which would support a well-grounded claim of 
service connection for bilateral arm and wrist disabilities, 
the Board finds that VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).

Dental disability

Finally, the veteran claims entitlement to service connection 
for "pulled upper teeth."  His service medical and dental 
records show that on initial dental examination in October 
1955, dental caries were observed in several teeth, including 
teeth numbers 7 to 11, and 14; teeth numbers 12 and 13 were 
noted to be missing.  

In September 1956, the veteran's teeth numbers 1 to 5 were 
extracted due to pulpitis.  At a December 1957 military 
reenlistment medical examination, dental examination showed 
extensive dental caries; teeth numbers 6 to 11, 14 and 15 
were noted to be nonrestorable carious teeth; teeth numbers 1 
to 5, 12, and 13 were noted to be missing.  In March 1959, 
the veteran's teeth numbers 6 to 11 and 14 to 16 were 
extracted, all due to pulpitis.  In March 1960, he was given 
a prosthetic consultation and it was determined that a full 
maxillary denture was indicated.  The veteran was fitted with 
a full maxillary denture the following month.  At his 
December 1960 military separation medical examination, dental 
examination showed a full maxillary denture.  

In March 1998, the veteran filed a claim of service 
connection for "pulled upper teeth."  At his October 1999 
hearing, he testified that all of his upper teeth had been 
extracted in service.  He stated that his dentists advised 
him at the time that the extractions were necessary due to 
tooth decay, but the veteran testified that he felt that his 
teeth had been in fine shape.  He stated that he was given a 
full upper denture after the extractions.  The veteran denied 
sustaining an injury to his face or teeth in service.

Initially, the Board notes that the Court has repeatedly held 
that the Board is required to consider a veteran's claim 
under all applicable provisions of law and regulation whether 
or not the claimant specifically raises the applicable 
provision.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 
(1992) (en banc); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Liberally construing the veteran's statements as 
required by 38 C.F.R. § 20.202 (1999), the Board finds that 
he has perfected appeals with the issues of entitlement to 
service connection for a dental condition, both for purposes 
of compensation and for purposes of VA outpatient dental 
treatment; thus, both issues will be addressed.  See Mays v. 
Brown, 5 Vet. App. 302 (1993).

With respect to the issue of service connection for a dental 
condition for purposes of compensation, under 38 C.F.R. § 
4.149 (1999), certain dental conditions, including 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth (i.e. with a bridge or denture), are not 
considered disabling, and may be service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.  

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity. 38 
C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under section 
4.150 apply only to bone loss through trauma or disease such 
as osteomyelitis and not to the loss of the alveolar process 
as a result of periodontal disease since such loss is not 
considered disabling.  Id., Note.

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 62 Fed. Reg. 8,201 (February 24, 
1997) (proposed rule), and 64 Fed Reg. 30,392 (June 8, 1999) 
(final rule) ("This amendment clarifies requirements for 
service connection for dental conditions...").  Although it 
does not appear that the RO considered the change in 
regulation, the Board concludes that this was not prejudicial 
to the veteran, since the change in regulation has no effect 
on the outcome of his claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning the regulatory change.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In this case, there is no basis for compensation for the 
extraction of the veteran's upper teeth since both the old 
and new regulations clearly provide that replaceable missing 
teeth are not disabling conditions and may be considered 
service-connected solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See 38 C.F.R. § 4.149 (1998) and 62 Fed. Reg. 
8201 (to be codified at 38 C.F.R. § 3.381 (2000)).  No dental 
condition other than replaceable missing teeth is shown.  As 
the replaceable missing teeth are not disabling conditions 
for which service connection may be granted for compensation 
purposes, and no other dental condition was shown during or 
after service, the compensation aspect of the veteran's claim 
is not well grounded. 

Likewise, the Board concludes that the claim of service 
connection for a dental condition, for purposes of 
entitlement to VA outpatient dental treatment, is not well 
grounded.  In Woodson v. Brown, 8 Vet. App. 352 (1995), 
aff'd. 87 F.3d 1304 (Fed. Cir. 1996), the Court provided 
further guidance as to the requirements of a well-grounded 
claim of entitlement to VA outpatient dental treatment.  
These requirements are discussed below.

Under applicable law and regulation, a veteran is entitled to 
VA outpatient dental treatment if he qualifies under one of 
the categories outlined in 38 U.S.C.A. § 1712(b) (West 1991) 
and 38 C.F.R. § 17.161 (1999).

Specifically, a veteran will be eligible for Class I VA 
outpatient treatment if he has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As noted, compensable 
service-connected dental conditions include loss of teeth due 
to loss of substance of the body of the maxilla or mandible 
without loss of continuity.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (1999).  In this case, as set forth 
above, the evidence does not show that he has a service-
connected compensable dental condition.  For example, there 
is no indication that his missing teeth are due to a loss of 
substance of the body of the maxilla or mandible due to in-
service trauma or disease such as osteomyelitis.  Thus, he 
has not presented a well-grounded claim for Class I 
eligibility.  See Woodson, 8 Vet. App. at 354 (holding claim 
was not well grounded where claimant neither alleged or 
submitted evidence to show that his claimed dental condition 
warranted a compensable rating under the applicable code).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of the veteran, who was discharged in 
December 1960, clearly his recent application is untimely 
under the aforementioned eligibility category; therefore, his 
claim for Class II VA treatment is not well grounded.  See 
Woodson, 8 Vet. App. at 355 (holding a claim was not well 
grounded where claimant failed to establish that he applied 
for treatment for claimed condition within one year of 
discharge from service).

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).  In essence, 
the significance of a finding that a noncompensable service- 
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

In this case, there is no evidence that the veteran sustained 
any trauma to the face or mouth during service.  Rather, the 
evidence clearly shows that the veteran's dental condition 
was a result of dental caries and pulpitis.  The Board is 
aware that the veteran was afforded significant dental 
treatment in service; however, this fact alone does not 
provide a basis on which to grant his claim.  As set forth 
above, "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during the veteran's military service).  VA O.G.C. 
Prec. Op. No. 5-97.

Thus, in the absence of competent evidence of a service-
connected noncompensable dental condition determined to be 
the result of service trauma, the Board finds that the 
veteran has also failed to submit a well-grounded claim of 
entitlement to Class II(a) VA outpatient dental treatment.  
See Woodson, 8 Vet. App. at 355.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. 
§ 3.1(y), the term "former prisoner of war" means a person 
who, while serving in the active military, naval or air 
service, was forcibly detained or interned in line of duty by 
an enemy Government or its agents, or a hostile force, during 
a period of war.  In this case, the veteran's DD Form 214 
does not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

In addition, the veteran does not allege, nor does the 
evidence suggest, that he meets any of the other categories 
of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161.  For example, there is no indication that he has a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA or that he is 
a Chapter 31 vocational rehabilitation trainee.  In light of 
the foregoing, and based on the evidence of record, the Board 
finds that the veteran's claim of entitlement to VA 
outpatient dental treatment is not well grounded.

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. 
5107(a).  In addition, because the veteran has not identified 
any available evidence that has not been submitted or 
obtained, which would support a well-grounded claim of 
service connection for bilateral arm and wrist disabilities, 
the Board finds that VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).


	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for residuals of a first-degree 
atrioventricular block is denied.  

New and material evidence having not been submitted, the 
claim of entitlement to service connection for residuals of 
eye burns is denied.

Service connection for defective vision, a hip disability, 
bilateral arm and wrist disabilities, a skin disability, and 
a dental disability is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals


 

